EXHIBIT 10.50
 
 
FIRST AMENDMENT
 


This FIRST AMENDMENT (the “First Amendment”) is entered into on this 30th day of
December, 2010, by and between CPI Corp. (the “Company”) and __________, a
resident of the State of __________ (“Employee”).
 
WHEREAS, the parties previously entered into an Offer of Employment relating to
the terms and conditions of Employee’s employment with the Company dated
__________ (the “Agreement”); and
 
WHEREAS, the parties desire to make certain amendments to the Agreement intended
to comply with Section 409A of the Internal Revenue Code (the “Code”) and the
regulations and other guidance thereunder by entering into this First Amendment.
 
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by both parties, the parties hereby
agree as follows:
 
1. Section 2 (Annual Bonus) is hereby amended to add the following at the end
thereof:
 
“Except as otherwise expressly provided in any bonus plans in which you may be
participating, any annual bonus otherwise payable to you under this Section 2
based on a Company fiscal year performance period will be paid not later than
December 31st of the calendar year following the last day of the Company’s
fiscal year performance period to which such bonus relates.”
 
2. Section 4 (Termination and Severance) is hereby amended to add the following
after the first sentence thereof:
 
“Payment of the amount to which you may otherwise be entitled pursuant to the
preceding sentence shall commence on the 60th day following the date of your
termination of employment by the Company without Cause, (or the next following
business day if such 60th day is not a business day), provided you have
delivered (and not revoked) your executed release before the 60th day following
the date of your termination of employment.  The Company’s receipt of your
executed release will not accelerate payment, but the initial payment on the
60th day shall be in an amount equal to four bi-weekly installments and the
balance remaining thereafter shall be paid in twenty-two equal bi-weekly
installments.”
 
 
 
 
 
3. New Section 9 is added to read as follows:
 
“9.  Code Section 409A.  It is intended that this Agreement will not result in
the imposition of any tax liability pursuant to Code Section 409A, and this
Agreement shall be construed and interpreted consistent with that intent.  All
references in this Agreement to your termination of employment shall mean your
“separation from service” within the meaning of Code Section 409A and Treasury
Regulation Section 1.409A-1(h) thereunder.  Further, if you are a “specified
employee” as defined in Code Section 409A, any portion of the amounts payable
under this Agreement as a result of your termination of employment that are not
eligible for any of the exceptions to the application of Code Section 409A (such
as the severance pay exception or the short-term deferral exception), shall not
be paid to you until the earlier of (i) the expiration of the six (6)-month
period measured from the date of your “separation from service” or (ii) your
death.  To the extent that any reimbursements payable to you pursuant to this
Agreement are subject to Code Section 409A, any reimbursements otherwise payable
to you shall be paid no later than December 31st of the calendar year following
the year in which the related expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and your right to reimbursement under this Agreement will
not be subject to liquidation or exchange for another benefit.  For purposes of
Code Section 409A, your right to receive the payments of compensation pursuant
to this Agreement shall be treated as a right to receive a series of separate
payments and accordingly, each payment shall at all times be considered a
separate and distinct payment.”
 
4. Miscellaneous.
 
(a)  This Amendment, together with the Agreement, constitute the entire
agreement among the parties and contains all of the agreements among the parties
with respect to the subject matter hereof.  Except as specifically set forth
herein, the Agreement shall remain in full force and effect.  In the event of
any conflict between this Amendment and any other provision of the Agreement,
the provisions of this Amendment shall prevail.
 
(b)  This Amendment and all actions taken in connection herewith shall be
governed and construed in accordance with the substantive laws of the State of
Missouri.
 
(c)  This Amendment may be executed in two counterparts, both of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
                      *                                *                                *
 
- 2 -
 
 
 
 
IN WITNESS WHEREOF, each of the parties hereto has fully executed this Amendment
as of the date first written above.
                                                 





EMPLOYEE   CPI CORP.            
 
 
By:
                  Its:              


- 3 -